
	

114 HR 5352 IH: No One Can Take Away Your Right to Vote Act of 2016
U.S. House of Representatives
2016-05-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		2d Session
		H. R. 5352
		IN THE HOUSE OF REPRESENTATIVES
		
			May 26, 2016
			Mr. Grayson (for himself, Mr. Ellison, and Mr. Conyers) introduced the following bill; which was referred to the Committee on House Administration
		
		A BILL
		To amend the National Voter Registration Act of 1993 to prohibit States from disqualifying
			 individuals convicted of criminal offenses, other than individuals
			 convicted of murder, manslaughter, or sex crimes, from registering to vote
			 or voting in elections for Federal office.
	
	
 1.Short titleThis Act may be cited as the No One Can Take Away Your Right to Vote Act of 2016. 2.Prohibiting disqualification of individuals convicted of certain criminal offenses from registering to vote or voting in Federal elections (a)Prohibiting States from disqualifying individuals from registering To vote or votingSection 8 of the National Voter Registration Act of 1993 (52 U.S.C. 20507) is amended—
 (1)by redesignating subsection (j) as subsection (k); and (2)by inserting after subsection (i) the following new subsection:
					
						(j)Prohibiting disqualification of individuals convicted of certain criminal offenses from registering
			 To vote or voting in elections for Federal office
 (1)ProhibitionExcept as provided in paragraph (2), a State may not disqualify an individual who is not incarcerated from registering to vote or voting in an election for Federal office held in the State on the grounds that the individual is convicted of a criminal offense, or is on probation or parole related to such an offense.
 (2)Exception for certain offensesParagraph (1) does not apply to the criminal offenses of murder or manslaughter, or to any sex crime, as such offenses and crimes are defined under the laws of the State involved..
				(b)Conforming amendment relating to procedures for removal of individuals from official list of
 eligible votersSection 8(a)(3)(B) of such Act (52 U.S.C. 20507(a)(3)(B)) is amended by striking by reason of criminal conviction and inserting by reason of conviction of a criminal offense or crime described in subsection (j)(2). 3.Effective dateThe amendments made by this Act shall take effect on the date of the enactment of this Act.
		
